PER CURIAM:
This appeal stems from a lawsuit brought by a plaintiff class composed of “all black citizens of Orange County, Florida, who were or could have been eligible to vote since 1980,” against Orange County, Floridá, and other defendants. The lawsuit, brought under the Voting Rights Act of 1965, 42 U.S.C. § 1978, and the Fourteenth and Fifteenth Amendments of the United States Constitution, challenged the system of county government which consists of six commissioners elected from single-member districts and one chairperson elected at large. The district court granted summary judgment for the defendants.
We affirm, based upon the findings and reasoning contained in the district court’s opinion, 783 F.Supp. 1348 (M.D.Fla.1992), all of which we adopt, except for the dictum contained in the first full paragraph on page 1362 of that opinion.
AFFIRMED.